DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 have been cancelled.  Claims 19 and 24-35 have been amended.
	Claims 19-35 are pending and under examination.

2.	The objections to the claim listing and to claims 19, 23-26, and 33-35 are withdrawn in response to the amendments filed on 12/20/2021.
	The rejection of claims 24, 25, 34, and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitation “each” from claim 24.
	The rejection of claims 24, 25, 34, and 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to introduce the recitation of “up to 20” in the claims.
	The rejection of claims 19-35 under 35 U.S.C. 103 as being unpatentable over Jinek et al. (PGPUB 2016/0046961), in view of each Zender et al. (Cell, 2008, 135: 852-864), Krug et al. (Oncogene, 2002, 21: 3475-3495), Mao et al. (Molecular Plant, 20 August 2013, 6: 2008-2011), and Larson et al. (Nature Protocols, 17 October 2013, 8: 2180-2196) is withdrawn in favor of a new rejection using a secondary reference providing a better motivation to arrive at the claimed invention.  

Claim Objections
3.	Claims 24, 25, 34, and 35 are objected to because of the following informalities: Appropriate correction is required.

4.	Claims 34 and 35 are objected to because of the following informalities: claim 34 has been amended to be depended upon claim 35; however, claim 35 was amended to depend upon claim 34.  Claim 35 cannot depended upon its dependent claim 34.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34 and 35 recite the limitation "the target sequences" in line 1.  There is insufficient antecedent basis for this limitation in the claims.



Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting eukaryotic genes, claim 34 broadens the subject matter of the parent claim 35, which is limited to tumor suppressor genes.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. (PGPUB 2016/0046961), in view of each Zender et al. (Cell, 2008, 135: 852-864), Krug et al. (Oncogene, 2002, 21: 3475-3495), Mao et al. (Molecular Plant, 20 August 2013, 6: 2008-2011), Reyon et al. (Nature Biotechnol., on line 8 April 2012, 30: 460-465) and Abedi et al. (Nucleic Acids Res., 1998, 26: 623-630).  
Jinek et al. teach a composition comprising a lentiviral vector expressing a sgRNA from the U6 promoter and a lentiviral vector comprising a promoter operably linked to a nucleic acid sequence encoding Cas9.  Jinek et al. teach that the sgRNA comprises 2 or more (for example, 4 or more) guide sequences complementary to target genomic DNAs, wherein the guide sequences direct Cas9 to the target genomic DNAs to mediate site-specific NHEJ-mediated mutagenesis (claims 19, 23, 26, 32, and 33) (see [0009]; [0011]; [0033]; [0063]; [0130]-[0132]; [0135]-[0138]; [0165]; [0169]; [0177]; [0185]; [0188]; [0215]-[0219]; [0258]-[0259]; [0271]; [0284]; [0444]-[0447]; [0607]; [0620]-[0622]; Fig. 1B and 29).  
	Jinek et al. do not teach targeting genomic DNAs associated with tumor suppressor genes such as tumor suppressor genes involved in myeloid malignancies (claims 26-28, 34, and 35).  However, targeting tumor suppressor genes is suggested by the prior art.  For example, Zender et al. teach functionally identifying tumor claims 29 and 30), followed by their transplantation into mice, monitoring tumorigenesis and determining changes in gene expression to achieve the predictable result of identifying new tumor suppressor genes relevant to myeloid malignancies.  
Jinek et al., Zender et al., and Krug et al. do not teach using reporter cells expressing a fluorescent protein to pre-evaluate the editing efficiency of Cas/sgRNAs (claims 19 and 26).  Mao et al. teach using cells expressing an YFP-based reporter for assessing editing efficiency, wherein the YFP-based reporter contains multiple non-fluorescent sgRNA target sites within the YFP coding region, and wherein sgRNA/Cas9 expression cleaves the target sites resulting in YFP expression (see p. 2008, paragraph bridging columns 1 and 2).  In Mao et al., the cells are quantified by gain and HR, not loss of fluorescence as required by claims 19 and 26.  However, fluorescence reporters based on fluorescence loss and NHEJ were known and used in the prior art, for example by Reyon et al. (see Abstract; p. 460, column 2, last paragraph; p. 461, paragraph bridging columns 1 and 2).  While Reyon et al. do not teach assessing non-fluorescent target sites, Abedi et al. teach that in-frame insertions could be introduced into the GFP coding region (see Abstract; p. 623, column 2, second full paragraph; p. 625).   Based on the combined teachings of Mao et al., Reyon et al., and Abedi et al., one of skill in the art would have found obvious to modify Jinek et al., Zender et al., Krug et al. by pre-assessing sgRNAs efficiency via using a GFP-based cell reporter assay where the non-fluorescent target sites are inserted in frame within the GFP coding region to achieve the predictable result of identifying and selecting the sgRNA mediating (i) generating reporter cells expressing a fluorescent protein engineered to comprise in its coding region 4 or more non-fluorescent target sequences for the plurality of 4 or more sgRNAs; (ii) delivering to the reporter cells the 4 or more sgRNAs; (iii) determining and selecting the target sites efficiently cleaved via quantifying either the gain or loss of fluorescent signal; (iv) selecting the sgRNAs mediating the efficient cleavage of the selected target sites; (v) ex vivo modifying hematopoietic stem and/or progenitor cells at the selected target sites with the selected sgRNAs; and (vi) transplanting the ex vivo modified hematopoietic stem and/or progenitor cells to generate a myeloid malignancy model and identify new tumor suppressor genes relevant to myeloid malignancies (claims 19-26).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	The arguments are answered below to the extent that they pertain to the new rejection.
The arguments addressing the references individually are not found persuasive because none of the references has to teach each of the claim limitations.

	The argument that Mao’s gain-of-function assay cannot be switched to a loss-of function assay without the principle of operation in Mao is not found persuasive.  The purpose is to assess the editing efficiency of sgRNAs which, as demonstrated by the 

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633